Citation Nr: 1641195	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to October 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

Diabetes mellitus, type II, cannot be reasonably disassociated with the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran claims that his diabetes mellitus is a result of his inservice exposure to Agent Orange.  VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101 (29)(A) (West 2015); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA recognizes that the USS LENAWEE (APA-195) is listed under Category V for "Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore" and specifically noted that the USS LENAWEE conducted troop and supply landings at Da Nang and Chu Lai from April 1965 to December 1966.  In order to be eligible for the presumption of exposure for service on ships must provide evidence of personally going ashore with the landing craft. 

The available personnel records reflect that the Veteran served aboard the USS LENAWEE from November 1963 to February 1965 and shows that he underwent an assault boat coxswain course in February 1964.  The Veteran has stated that he was a LCM (mechanized landing craft) coxswain while serving aboard the USS LENAWEE and delivered Marines and supplies in Vietnam, and brought back equipment and personnel.  A fellow serviceman who was also a coxswain with the Veteran supported the Veteran's assertion stating that he and Veteran were coxswains, which involved driving the landing craft used for transporting troops and supplies from the ship to shore in Vietnam.  He also stated that they made many shore landings and would get off their LCMs and walk around the shore or the military base to which we were delivering troops and supplies.  Therefore, the presumption of herbicide exposure is extended to this Veteran. 

In a March 2012 VA examination, the examiner found that the Veteran was suspected of having glucose intolerance with obesity in 2005, but had never met the criteria of type II diabetes.  However, this opinion is inadequate as diabetes mellitus, type II, was diagnosed on multiple occasions beginning in 2005 during VA treatment for which the Veteran was prescribed medication.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Even if the Veteran's diabetes mellitus resolved at the time of the March 2012 VA examination, a diagnosis rendered at the time of the claim may be sufficient to constitute a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran filed his claim for service connection for diabetes mellitus in September 2006.  VA medical treatment records show that the Veteran was diagnosed with well-controlled diabetes, type II, in December 2006.  Therefore, as diabetes mellitus was diagnosed within the same year the Veteran filed his claim, the current disability element of the claim has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the current disability element of the claim is satisfied when even though the disability resolved prior to VA's adjudication of the claim).

Thus, the Board finds that as the Veteran is presumed to have been exposed to herbicides, type II diabetes mellitus is presumed due to his in-service herbicide exposure.  38 C.F.R. § 3.309 (e).  Thus, service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


